Formerly known as:Dryden California Municipal Fund PROSPECTUS October 30, 2009 (As Supplemented February 16, 2010) Prudential California Muni Income Fund Ticker Symbols Class A: PBCAX Class C: PCICX Class B: PCAIX Class Z: PCIZX FUND TYPE Municipal Bond OBJECTIVE Maximize current income that is exempt from California state and federal income taxes consistent with the preservation of capital. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial and the Rock Prudential logo are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Table of Contents 3 SUMMARY SECTION 10 HOW THE FUND INVESTS 10 INVESTMENT OBJECTIVES AND POLICIES 12 OTHER INVESTMENTS AND STRATEGIES 15 INVESTMENT RISKS 23 HOW THE FUND IS MANAGED 23 BOARD OF DIRECTORS 23 MANAGER 24 INVESTMENT SUBADVISER 24 PORTFOLIO MANAGERS 25 DISTRIBUTOR 25 DISCLOSURE OF PORTFOLIO HOLDINGS 26 FUND DISTRIBUTIONS AND TAX ISSUES 26 DISTRIBUTIONS 27 TAX ISSUES 28 IF YOU SELL OR EXCHANGE YOUR SHARES 30 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 30 HOW TO BUY SHARES 44 HOW TO SELL YOUR SHARES 48 HOW TO EXCHANGE YOUR SHARES 52 FINANCIAL HIGHLIGHTS 52 INTRODUCTION 53 CLASS A SHARES 54 CLASS B SHARES 55 CLASS C SHARES 56 CLASS Z SHARES 57 GLOSSARY 57 FUND INDEXES 58 APPENDIX A 58 DESCRIPTION OF SECURITY RATINGS SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is to maximize current income that is exempt from California state and federal income taxes, consistent with the preservation of capital. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page 32 of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page 46. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 4.00% None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sale proceeds) 1% 5% 1% None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None Redemption fee None None None None Exchange fee None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class Z Management fees .50 .50 .50 .50 + Distribution and service (12b-1) fees .30 .50 1.00 None + Other expenses .14 .14 .14 .14 Total annual Fund operating expenses .94 1.14 1.64 .64 - Fee waiver or expense reimbursement .05 None None None Net annual Fund operating expenses .89 1.14 1.39 .64 Examples. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $487 $683 $895 $1,504 $487 $683 $895 $1,504 Class B 616 662 728 1,304 116 362 628 1,304 Class C 242 493 868 1,923 142 493 868 1,923 Class Z 65 205 357 798 65 205 357 798 ° The distributor of the Fund has contractually agreed through December 31, 2011 to reduce its distribution and service (12b-1) fees for Class A shares to .25 of 1% of the average daily net assets of the Class A shares. This waiver may not be terminated by the distributor prior to December 31, 2011, and may be renewed, modified or discontinued thereafter. The decision on whether to renew, modify or discontinue the waiver is subject to review by the distributor and the Fund's Board of Trustees. Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was 53% of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. The Fund invests primarily in California state and local municipal bonds, which are debt obligations or fixed income securities, including notes, commercial paper and other securities, as well as obligations of other issuers (such as issuers located in Puerto Rico, the Virgin Islands and Guam) that pay interest income that is exempt from California state and federal income taxes (collectively called "California obligations"). In conjunction with the Fund's investment objective, the Fund may invest in debt obligations with the potential for capital gain. The Fund may invest in California obligations the interest and/or principal payments on which are insured by bond insurers or other parties. As a fundamental policy of the Fund, the Fund invests, under normal circumstances, so that at least 80% of the income from the Fund's investments will be exempt from California state and federal income taxes or the Fund will invest at least 80% of its investable assets in California obligations. The Fund's investments permitted by this policy may include certain municipal bonds, the interest on which is subject to the federal alternative minimum tax (AMT). The term "investable assets" refers to the Fund's net assets plus any borrowings for investment purposes. The Fund's investable assets will be less than its total assets to the extent that it has borrowed money for non-investment purposes, such as to meet anticipated redemptions. Principal Risks of Investing in the Fund. All investments have risks to some degree. Please remember that an investment in the Fund is not guaranteed to achieve its investment objective; is not a deposit with a bank; is not insured, endorsed or guaranteed by the Federal Deposit Insurance Corporation or any other government agency; and is subject to investment risks, including possible loss of your original investment. Recent Market Events. Domestic and international markets have experienced a period of acute stress starting in the financial sector and then moving to other sectors of the world economy. This stress has resulted in extreme volatility in equity markets and stock prices. In some cases, the prices of certain stocks have declined sharply even though the financial condition or prospects of their issuers remain sound. These market conditions add significantly to the risk of short-term volatility of the Fund. Debt markets are also experiencing a period of high volatility which has negatively impacted market liquidity and prices. The concerns, which initially focused on subprime mortgage-backed securities, have since expanded to include derivatives, securitized assets and other debt securities, including those rated investment grade, the U.S. and international credit and interbank money markets generally, and a wide range of financial institutions and markets, asset classes, and sectors. As a result, debt instruments are experiencing liquidity issues, increased price volatility, credit downgrades, and increased likelihood of default. These market conditions may adversely affect the Fund's investments to the extent the Fund invests in debt instruments and hamper its ability to sell debt securities or to purchase suitable debt instruments.
